
	
		III
		110th CONGRESS
		1st Session
		S. RES. 372
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Kerry (for himself,
			 Mr. Biden, Mr.
			 Obama, Mr. Casey, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  declaration of a state of emergency in Pakistan. 
	
	
		Whereas a democratic, stable, and prosperous Pakistan that
			 is a full and reliable partner in the struggle against Al Qaeda and the Taliban
			 and a responsible steward of its nuclear weapons and technology is a vital
			 national security interest of the United States and essential to combating
			 international terrorism;
		Whereas General Pervez Musharraf became the President of
			 Pakistan following a military coup in October 1999;
		Whereas President Musharraf dismissed Pakistan's Chief
			 Justice of the Supreme Court, Iftikhar Chaudhry, on March 9, 2007, resulting in
			 massive street protests and a unanimous decision by the Supreme Court of
			 Pakistan to clear him of any wrongdoing and reinstate him on July 20,
			 2007;
		Whereas the Government of Pakistan announced on September
			 18, 2007, that, if re-elected President of Pakistan, General Musharraf would
			 resign his position as Chief of Army Staff of Pakistan by November 15,
			 2007;
		Whereas the Prime Minister of Pakistan, Shaukat Aziz,
			 called this announcement a clear reflection of President Gen. Pervez
			 Musharraf’s firm belief in democracy;
		Whereas an amendment to the Constitution of Pakistan
			 allowing President Musharraf to hold the Government of Pakistan’s top civilian
			 and military leadership positions expires on December 31, 2007;
		Whereas President Musharraf and former Prime Minister of
			 Pakistan Benazir Bhutto conducted extensive negotiations on a power-sharing
			 arrangement that would allow Ms. Bhutto to return to Pakistan and lead the
			 Pakistan People’s Party in parliamentary elections in Pakistan scheduled for
			 January 15, 2008;
		Whereas President Musharraf was elected to another term by
			 the lame-duck parliament and provincial assemblies of Pakistan on October 6,
			 2007;
		Whereas the Supreme Court of Pakistan has been reviewing
			 the constitutionality of this election and intended to issue a ruling in
			 November 2007;
		Whereas former Prime Minister of Pakistan Nawaz Sharif
			 returned to Pakistan on September 10, 2007, and was immediately forced to leave
			 the country in contradiction of a ruling by the Supreme Court of
			 Pakistan;
		Whereas former Prime Minister Bhutto returned to Pakistan
			 on October 18, 2007, after more than 8 years in exile, and was immediately
			 targeted in a suicide bombing by extremists in Karachi, Pakistan, that left at
			 least 140 people dead and more than 500 injured;
		Whereas on August 10, 2007, Secretary of State Condoleezza
			 Rice personally requested that President Musharraf refrain from suspending the
			 Constitution of Pakistan, and on November 1, 2007, again reiterated to
			 President Musharraf United States opposition to any
			 extra-constitutional measures;
		Whereas over the past 6 years, the United States has
			 provided approximately $10,000,000,000 in aid to Pakistan, of which about 60
			 percent was Coalition Support Funds designed to reimburse Pakistan for
			 counter-terrorism efforts, 15 percent was for security assistance to the
			 military, 15 percent was for debt relief and general budget support, and
			 approximately 10 percent was for humanitarian assistance;
		Whereas Admiral William Fallon, the senior United States
			 military commander in the Middle East and Southwest Asia, advised General
			 Musharraf on November 2, 2007, that emergency rule might place military aid at
			 risk;
		Whereas on November 3, 2007, General Musharraf, in his
			 role as Chief of Army Staff of Pakistan, declared a state of emergency,
			 suspended the Constitution of Pakistan, dismissed Chief Justice Chaudhry, and
			 initiated a nation-wide crackdown on political opposition, the media, and the
			 courts of Pakistan that resulted in the arrest of more than 1,000 political
			 opponents;
		Whereas the Administration declared that imposition of
			 emergency rule was deeply disturbing, and Secretary of State
			 Rice said that the United States would have to review the situation with
			 aid in light of these developments;
		Whereas on November 7, 2007, President George W. Bush
			 spoke with President Musharraf and conveyed the message that we believe
			 strongly in elections, and that you ought to have elections soon, and you need
			 to take off your uniform; and
		Whereas on November 8, 2007, the Government of Pakistan
			 announced that parliamentary elections in Pakistan would be held by February
			 15, 2008, and that President Musharraf would relinquish his position as Chief
			 of Army Staff of Pakistan prior to being sworn in as President of Pakistan:
			 Now, therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to condemn the
			 decision by President Pervez Musharraf of Pakistan to declare a state of
			 emergency in Pakistan, suspend the Constitution of Pakistan, dismiss the
			 Supreme Court Justices refusing to take a loyalty oath, and initiate a
			 nation-wide crackdown on political opposition, the media, and the courts in
			 Pakistan;
			(2)to call on
			 President Musharraf to revoke the state of emergency, respect the rule of law
			 and immediately release political detainees, restore the Constitution of
			 Pakistan, restore freedom of the press and judicial independence in Pakistan,
			 and reinstate all dismissed members of the Supreme Court of Pakistan;
			(3)to call upon
			 President Musharraf to honor his commitment to relinquish his position as Chief
			 of Army Staff of Pakistan, allow free and fair parliamentary elections in
			 Pakistan in accordance with the schedule mandated by the Constitution of
			 Pakistan, establish an independent commission to guarantee that such elections
			 are free and fair, and permit full and unfettered independent monitoring of
			 such elections;
			(4)that the
			 Government of the United States should provide whatever assistance is necessary
			 to facilitate such free and fair elections, including by supporting independent
			 election monitoring organizations and efforts;
			(5)to call upon the
			 Government of Pakistan to conduct a full investigation into the attempted
			 assassination of former Prime Minister of Pakistan Benazir Bhutto and provide
			 her and other political leaders with all necessary security to ensure their
			 personal safety; and
			(6)that United
			 States military assistance to Pakistan should be subjected to careful review,
			 and that assistance for the purchase of certain weapons systems not directly
			 related to the fight against Al Qaeda and the Taliban should be suspended if
			 President Musharraf does not revoke the state of emergency and restore the
			 Constitution of Pakistan, relinquish his position as Chief of Army Staff of
			 Pakistan, and allow for free and fair elections to be held in Pakistan in
			 accordance with the announced timeframe.
			
